DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restriction

Applicant’s elections without traverse of Group I, claims 1-7, 10-15 and 18-21, and of CH25H as the species of disease target and HMG-CoA reductase inhibitor as the species of administered agents, in the reply filed on 18 October 2021 is acknowledged.
Claims 2-7, 10-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2021.
Claims 1 and 19-21 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019, 04/29/2021 and 07/08/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating Alzheimer’s disease, does not reasonably provide enablement for methods for preventing Alzheimer’s disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Practicing the instant invention for preventing Alzheimer’s disease (AD) would require undue experimentation. Prevention requires 100% efficacy. That is, no patient 
The instant specification teaches that STAT1 knockout mice had reduced amyloid-beta (Aβ) deposition, which was due to the reduction of the downstream target, CH25H, and that simvastatin inhibited 25-OHC-induced increase of cellular APP (Examples 1, 2 and 6). However, the nature of AD is complex. While the level of skill in the art is high, the level of predictability is low. The term "prevention" is generally understood in the art to encompass a total protection from disease or injury. Thus, given the high level of required effect, a high level of evidence showing prevention is also required. The instant specification provides NO evidence that is on point to prevention of disease.  
The art does not provide compensatory teachings as it is silent with respect to preventing AD. Successful treatment of AD was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is no known cure or preventative measure for AD and related diseases, as evidenced by Van Cauwenberghe et al. (The genetic landscape of Alzheimer disease: clinical implications and perspectives. Genet Med 18, 421–430 (2016), who teach “Aside from drugs that temporarily relieve symptoms, no treatment exists for AD” (see p.421, first paragraph) and that prevention is certainly not enabled (see p.428, under “Conclusion”). Thus, although the specification prophetically considers and discloses general methodologies of using the claimed methods for 
Given the complex nature of the invention, and given the art-recognized unpredictability of treatment protocols, and since there is a lack of guidance presented in the specification to overcome the obstacles disclosed in the prior art (in the working examples or otherwise), it would require undue experimentation to make and use the claimed invention in its full scope.  
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisgaier et al. (US 2002/0188012 A1).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
23 October 2021